DETAILED ACTION

Status of Claims
Claims 1-12 are pending.  Of the pending claims, claims 1-10 are presented for examination on the merits, and claims 11 and 12 are withdrawn from examination.
Claims 1 and 4 are currently amended.

Status of Previous Claim Objections
The previous objection to claim 4 is withdrawn in view of the amendment to the claim.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-10 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0151838 (A1) to Jo et al. (“Jo”) in view of US 2015/0068361 (A1) to Thomas et al. (“Thomas.
Regarding claims 1 and 2, Jo teaches a method of making a molded body.  Paragraph [0011].  The method includes the following steps: (a) preparing a liquid lubricant by stirring (admixing) the lubricant (paragraph [0028]); (b) cooling the liquid lubricant to produce a solid-phase lubricant (paragraph [0032]); (c) pulverizing the solid-phase lubricant to thereby producing a powdered lubricant (paragraphs [0032], [0034]); (d) mixing 0.4-0.75 parts by weight lubricant and 100 parts by weight metal-based powder to prepare a powder metallurgy composition (paragraphs [0035], [0036]); and (e) compressing the powder metallurgy composition to produce a molded body (paragraph [0038]).
The lubricant composition may contain 60-70 wt.% ethylene bis stearamide and 30-40 wt.% erucamide.  Abstract; paragraphs [0028], [0031], [0041].
Jo does not teach an ester acid in the lubricant.
Thomas, directed to a lubricant for powder metallurgy compositions, teaches adding Montan acid ester wax in order to improve the flowability and apparent density of the powder metallurgical composition.  Title; abstract; paragraph [0130].  The Montan acid ester wax can be 0.5-90 wt.% of the lubricant.  Paragraph [0063].  The Montan acid ester wax can be added to a system containing fatty monoamide wax (e.g., erucamide) and fatty bisamide wax (e.g., ethylene bisstearamide).  Paragraphs [0043], [0048], [0053], [0068], [0117].  It would have been obvious to one of ordinary skill in the art to have added Montan acid ester wax to the lubricant composition of Jo because it would enhance flowability and density of the molded compact.
Regarding claim 4, Jo teaches stirring at a high temperature of 150-170o
Regarding claim 5, Jo teaches cooling the lubricant to 10-30oC.  Paragraph [0034].
Regarding claim 6, Jo teaches pulverizing the lubricant to an average particle size of 10-40 µm.  Paragraph [0034].
Regarding claims 7 and 8, Jo teaches a compression (applied) pressure of 500-600 MPa for molding the metallurgical powder composition.  Paragraphs [0014], [0038]. 
Regarding claim 9, Jo teaches separating the molded body from the die (mold) by applying an ejection pressure of 900-1400 kgf.  Paragraph [0038].
Regarding claim 10, Jo teaches a molded body density of 7.1-7.3 g/cm3.  Paragraphs [0016], [0039], [0043].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Thomas, as applied to claim 1 above, and further in view of US 2016/0244859 (A1) to Beaudoin et al. (“Beaudoin”).
Regarding claim 3, Jo does not teach a stirring time of about 10 to 30 minutes.  However, Jo teaches that stirring takes place until the lubricants are evenly dispersed together.  Paragraph [0030].  Thomas also acknowledges that the blending of waxes (lubricants) are conducted until they are evenly mixed prior to particle formation.  Paragraph [0139].
Beaudoin, directed to mixtures of lubricant and iron by-products, discloses that blending is carried out until acceptable homogenization of the materials is obtained.  Paragraph [0055].  The duration of the blending depends on multiple variables including temperature and mixing speed.  Paragraph [0055].  In one example, the 5-10 minutes .

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered, but they are not persuasive. 
Applicant argues that Thomas does not indicate the content of the Montan acid ester wax in the lubricant composition and merely teaches using particles of Montan acid ester by adding them directly to a powder composite lubricant in the range of 0.5 wt.% to 90 wt.%.
In response, Thomas teaches that the lubricant comprises 0.5-90 wt.% Montan acid ester wax (paragraphs [0063], [0111]), meaning that the Montan acid ester wax is 0.5-90 wt.% of the lubricant composition.  This is consistent with the examples of Thomas that show that the lubricant is a composite comprising multiple lubricants.  Table 6.
There is a distinction between proportions of the individual lubricants in a lubricant system (composite lubricant) and a proportion of the lubricant in a mixture containing metal powders and lubricant.  Thomas is not teaching that the overall powder mixture contains 0.5-90 wt.% Montan acid ester wax; rather, Thomas teaches that the lubricant comprises 5-90 wt.% Montan acid ester wax (paragraphs [0063], [0111]) and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 31, 2021